Citation Nr: 1454983	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  09-21 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1988 to January 1991, including service in Southwest Asia.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in March 2008 and December 2008 issued by a Department of Veterans Affairs (VA) Regional Office (RO).  The March 2008 decision granted service connection for PTSD and assigned an initial 30 percent rating, effective June 5, 2000.  The December 2008 decision denied entitlement to a TDIU.

In his March 2003 substantive appeal, the Veteran requested a Travel Board hearing, but in an April 2003 submission he stated that he no longer wanted a hearing.  As such, his hearing request is deemed withdrawn.

Subsequent to the most recent supplemental statement of the case, the Veteran submitted additional evidence in December 2014 without a waiver of RO consideration.  However, as the Board's decision is fully favorable to the Veteran, no prejudice results to him in the Board consideration in the first instance

The Board notes that an issue related to vocational rehabilitation benefits has also been certified on appeal; this claim must be adjudicated in a separate decision.  BVA Directive 8430, paragraph 14.

In the decision below, the Board grants a 70 percent rating for PTSD.  However, additional development is required to determine whether an even higher rating is warranted on a schedular or extraschedular basis.  Therefore, the issue of entitlement to an evaluation in excess of 70 percent for service-connected PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  Since June 5, 2000, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas, due to such symptoms as chronic sleep impairment, mild memory loss, anxiety, flattened affect, difficulty in understanding complex commands, impairment of memory (forgetting to complete tasks), disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, impaired impulse control (unprovoked irritability), difficulty adapting to stressful circumstances (including work), difficulty concentrating, anger, flashbacks, intrusive thoughts, avoidance, isolation, startling easily, nightmares, and hypervigilance.

2.  Since June 5, 2000, the evidence shows that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  Effective June 5, 2000, the criteria for a rating of at least 70 percent for PTSD have been met.  38 U.S.C.A. § 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).

2.  Effective June 5, 2000, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's PTSD is currently rated 30 percent disabling.  He contends that throughout the entire appeal period his PTSD has been more severe than the currently assigned rating and that he is entitled to a higher initial rating.

PTSD is rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  Ratings are assigned according to the manifestation of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  When determining the appropriate disability evaluation to assign for psychiatric disabilities, the Board's "primary consideration" is the Veteran's symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

The Board has also considered the Veteran's Global Assessment of Function (GAF) scores assigned during the course of the appeal.  The GAF is a scale indicating the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness.  A GAF score between 21 and 30 indicates behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation).  A GAF score between 31and 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score between 51and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  GAF scores of 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  DSM-IV; Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

The evidence shows impairments in the areas of work, school, family relations, and mood throughout the appeal period.  Moreover, the Veteran's GAF scores during the appeal period range from 43 to 64, but were concentrated in the 40s and 50s, reflecting serious impairment in social, occupational, and school functioning (e.g., no friends, unable to keep a job).  VA treatment records dated in 1996 showed that it was "extremely hard to maintain long-term relationships" and the Veteran is "easily overwhelmed when faced with stressful situations and finds it extremely difficult to handle complex situations."  These serious symptoms were echoed by the January 2008 VA examiner, who diagnosed chronic moderately severe PTSD with moderately severe impairments in social and occupational functioning.

The Board finds that for the entire appeal period the Veteran's PTSD has been manifested by at least occupational and social impairment with deficiencies in most areas due to such symptoms as chronic sleep impairment, mild memory loss, anxiety, flattened affect, difficulty in understanding complex commands, impairment of memory (forgetting to complete tasks), disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, impaired impulse control (unprovoked irritability), difficulty adapting to stressful circumstances (including work), difficulty concentrating, anger, flashbacks, intrusive thoughts, avoidance, isolation, startling easily, nightmares, and hypervigilance.

As noted in the Introduction, additional development is necessary before a decision can be made as to whether an even higher rating is warranted at any point during the appeal period.  Thus, the issue of entitlement to an evaluation in excess of 70 percent for PTSD is being remanded and is addressed in the Remand section below. 

The Board finds that the Veteran's symptoms have been stable throughout the appeal period and therefore staged ratings are not appropriate.  Hart.

II.  TDIU

A TDIU may be assigned where the schedular rating is less than total if a Veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In this decision, the Board has granted at least a 70 percent rating for PTSD for the entire appeal period.  Thus, the Veteran has had a single service-connected disability ratable at 60 percent or more and has met the schedular criteria for a TDIU for the entire appeal period.

In an October 2001 Social Security Administration (SSA) decision, the Veteran was found to be unable to "relate to co-workers, deal with the public, tolerate customary work pressures and concentrate effectively on a sustained basis."  An October 2012 letter from SSA states that SSA medical records have been destroyed.  However, the decision itself cites to multiple psychiatric evaluations.  A psychiatrist testified that the Veteran could not have maintained full time work (skilled or unskilled) from October 1999 to August 2001 due to psychiatric symptoms.  The evidence of record does not indicate that this has changed over time.

In late 1999 the Veteran took leave from his job due to an increase in depressive symptoms after an episode of losing his temper and work, yelling at a superior, and almost throwing an object.  He was retroactively fired from the job and has not worked since 1999.  He went through vocational rehabilitation in 2000 but was not able to obtain employment, though treatment records show he attempted to do so.  The Veteran was able to complete a bachelor's degree in 2003, but his attempts to obtain employment thereafter were unfruitful.  A January 2007 VA Vocational Rehabilitation feasibility worksheet, completed by a VA Rehabilitation Counselor, states, "Veteran's PTSD condition is untreated and unstable at this time.  He has had difficulties finding and maintaining employment in the past due to the severity of his PTSD symptoms."  She also concluded that "[t]he impairment to employability is found to result in a substantial part from the Veteran's service-connected disabilities."  The June 2007 VA examiner opined that if the Veteran were involved in a comprehensive treatment program, "he would at that time make some progress hopefully and be considered to be employable from a psychiatric standpoint."  However, the January 2008 examiner found that "he has never been able to maintain employment."  

In summary, there is no evidence that the Veteran ever became capable of securing or following a substantially gainful occupation during the appeal period.  Thus, the Board finds that the Veteran is entitled to a TDIU.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) (The determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO).


ORDER

Subject to the law and regulations governing payment of VA monetary benefits, effective June 5, 2000, a 70 percent rating for PTSD is granted.

Subject to the law and regulations governing payment of VA monetary benefits, effective June 5, 2000, a total disability rating based on individual unemployability is granted.


REMAND

Additional development is necessary to determine whether a rating in excess of 70 percent is warranted for the Veteran's PTSD.  The Veteran's PTSD was most recently assessed nearly seven years ago at the January 2008 VA examination.  In an October 2014 appellate brief, the Veteran reported that his symptoms have worsened; thus a new examination is necessary to ascertain the current severity of the Veteran's disability.  Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The most recent VA mental health treatment record in the claims file is dated January 2007.  At an August 2009 VA Gulf War Examination, the Veteran reported that he was being treated for PTSD.  Any VA treatment records relevant to mental health dated since January 2007 should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records related to mental health, physically or electronically, dated since January 2007.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge and/or were contemporaneously informed of the nature, extent and severity of his PTSD symptoms.  Provide an appropriate amount of time to submit this lay evidence.

3.  After completing the above, schedule the Veteran for an appropriate VA examination to determine the severity of his PTSD.  The examiner should review the claims file and note such review in the report.  All psychiatric symptoms and social and occupational impairment should be addressed.  All findings and conclusions should be set forth in a legible report.

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.

4.  Then readjudicate the appeal.  If the benefit sought on appeal is not granted in full, furnish a supplemental statement of the case and an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


